DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 14-15, drawn to pneumatic plug, classified in F16L 55/1283.
II. Claim 7-13, drawn to a method for manufacturing a pneumatic plug, classified in B29C53/602.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed could be made by another and materially different process, such as by injection molding the pneumatic plug.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. However, in the present application, the prior art search is not coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Herbert E. Hoffman by Examiner Richard Durden on September 9, 2021, a provisional election was made without traverse to prosecute the invention of Group II, Claims 7-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6 and 14-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 8 is objected to because of the following informalities:    
In Claim 8, the recitation of “wherein the rubber layer is disposed on a top surface of the rubber layer” should read “wherein the fiber layer is disposed on a top surface of the rubber layer”.
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beckey et al (PGPub 2004/0216794) in view of Carter et al (US Pat. 4424861).
Regarding Claim 7, Beckey teaches a method for manufacturing a pneumatic plug (Abstract), the method comprising: 
disposing a rubber layer about a mandrel ([0032]- layers 72 of an elastomeric composition, such as rubber, are layers onto mandrel assembly 70), the rubber layer extending in an axial direction from a first end to a second end forming a tubular member (Fig. 12- showing the elastomeric layers 72 extending along the length of the plug in the y direction).

Beckey does not appear to explicitly teach positioning an elastomeric band between the first end and the second end of the tubular member on a top surface of the rubber layer.
Carter teaches an alternative method of forming an inflatable plug (Abstract) wherein elastomeric bands are positioned between the first and the second end of the tubular member on a top surface of the inflatable bladder (rubber layer) (Fig. 2- elastomeric bands 90 around bladder 34) in order to maintain the plug in a collapsed state of minimum diameter prior to the placement of the plug in a pipe (Col. 5, Lines 61-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beckey to include positioning an elastomeric band between the first end and the second end of the tubular member on a top surface of the rubber layer as taught by Carter with reasonable expectation of success to maintain the plug in a collapsed state of minimum diameter prior to the placement of the plug in a pipe (Col. 5, Lines 61-66). 
Regarding Claim 8, Beckey further teaches disposing a fiber layer about the mandrel ([0040]- corded or weaved layer 21 comprising nylon, Kevlar or like reinforcing fibers may be positioned on top of the first layer), wherein the fiber layer is disposed on a top surface of the rubber layer ([0040]- corded or weaved layer 21 comprising nylon, Kevlar or like reinforcing fibers may be positioned on top of the first layer), the fiber layer including a plurality of fibers extending from the first end to the second end of the tubular member ([0040]- the cording or fiber weave is unidirectional and extends along the length over the entire body of the plug and terminating generally at the centers of the opposing end plates 26 and 34).

Regarding Claim 9, Beckey further teaches the rubber layer is a first rubber layer ([0040]- inner rubber layer 20), the method further comprising: disposing a second rubber layer about the mandrel, the rubber layer extending in an axial direction from a first end to a second end forming a tubular member, wherein the fiber layer is disposed on a top surface of the second rubber layer ([0040]- outer layer 22 of elastomer is placed over the fibber layer 21).

Regarding Claim 10, Carter further teaches the elastomeric band extends partially between the first end and the second end of the tubular member (Fig. 2- showing elastomeric bands 90 extending partially between the first and second ends of bladder 34).

Regarding Claim 11, Carter further teaches the elastomeric band covers less than approximately 25% of the top surface of the rubber layer (Fig. 2- elastomeric bands 90 cover less than 25% of bladder 34).

Regarding Claim 12, Carter further teaches the elastomeric band is positioned at a center of the tubular member such that a first end of the elastomeric band is spaced apart from the first end of the tubular member by a distance that is substantially the same as a distance a second end of the elastomeric band is spaced apart from the second end of the tubular member (Fig. 2- middle elastomeric band is placed equidistantly from either end of bladder 34).

Regarding Claim 13, Beckey further teaches curing the tubular member and the elastomeric band positioned on the top surface of the rubber layer to form a vulcanized plug ([0032]- the plug is cured).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        5/31/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712